DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 21, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oulachgar et al. (US 2016/0178444; published June 23, 2016) in view of Narita (JP 2013-231714; published November 11, 2013).
claim 1, Oulachgar disclose a microbolometer detector, comprising:
	a substrate (para. 0052, 0053);
	a platform suspended above the substrate (para. 0054); and
	a thermistor printed on the platform (para. 0052,0053). 
Oulachgar et al provides that any material with a suitably high temperature coefficient of resistance may be used, thereby allowing for that which is well known in the art (para. 0067). In a similar field of endeavour, Narita disclose that one may implement an electrically conducting polymer as a thermistor in order to form a thermistor having a high rate of change in resistance (para. 0013). One of ordinary skill in the art would have been motivated to configure the thermistor to be comprised of an electrically conductive polymer in order to ensure high sensitivity for temperature detection (para. 0013).
Re claim 4, Oulachgar et al., as modified by Narita, disclose the limitations of claim 1, as mentioned above. Oulachgar et al. further disclose wherein the electrically conducting polymer comprises poly(3,4-ethylenedioxythiophene) (PEDOT) (para. 0013).
Re claim 5, Oulachgar et al., as modified by Narita, disclose the limitations of claim 1, as mentioned above. Oulachgar et al. further disclose wherein the electrically conducting polymer comprises a PEDOT-based copolymer (para. 0013).
Re claim 6, Oulachgar et al., as modified by Narita, disclose the limitations of claim 1, as mentioned above. Oulachgar et al. further disclose wherein the electrically conducting polymer comprises a PEDOT-based copolymer (para. 0013).
Re claim 7, Oulachgar et al., as modified by Narita, disclose the limitations of claim 1, as mentioned above. Oulachgar et al. are silent with regards to the thermistor being printed. However, “the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 1 Therefore, since the method of forming the transistor is not disclosed to impart any structural differences, it is maintained that the thermistor of Oulachgar et al., as modified by Narita, is not patentably distinct from the claimed subject matter.
Re claim 8, Oulachgar et al., as modified by Narita, disclose the limitations of claim 1, as mentioned above. Oulachgar et al. further disclose an electrode structure printed on the platform and electrically connected to the thermistor (para. 0054, 0070).
Re claim 9, Oulachgar et al., as modified by Narita, disclose the limitations of claim 1, as mentioned above. Oulachgar et al. disclose wherein the electrode structure is made of an electrode material comprising silver, copper, gold, aluminum, carbon, a metal composite, an electrically conducting metal oxide, or any combination thereof (para. 0070).
Re claim 15, Oulachgar et al., as modified by Narita, disclose the limitations of claim 1, as mentioned above. Oulachgar et al. disclose an optical absorber disposed over and in thermal contact with the thermistor (para. 0009).
Re claim 19, Oulachgar et al., as modified by Narita, disclose the limitations of claim 1, as mentioned above. Oulachgar et al. further disclose configuring the microbolometers in an array (para. 0041).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oulachgar et al. (US 2016/0178444; published June 23, 2016) in view of Narita (JP 2013-231714; published November 11, 2013), as applied to claim 1, and further in view of Rana et al. (US 2019/0123214; filed October 24, 2017).
claim 2, Oulachgar et al., as modified by Narita, disclose the limitations of claim 1, as mentioned above. The references, however, do not disclose wherein the substrate and/or platform are made of a flexible material. In a similar field of endeavour, Rana et al. disclose that one may implement a flexible material for the substrate in instances in which the bolometer must be mounted on a conformal surface (para. 0074). One of ordinary skill in the art would have been motivated to implement the flexible substrate material of Rana et al. in the apparatus of Oulachgar et al., as modified by Narita, in order to provide a bolometer that can be mounted on a variety of surface topographies.
Re claim 3, Oulachgar et al., as modified by Narita and Rana et al., disclose the limitations of claim 2, as mentioned above. Rana et al. further disclose where the flexible material comprises a polymeric composition (para. 0074; claim 2).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oulachgar et al. (US 2016/0178444; published June 23, 2016) in view of Narita (JP 2013-231714; published November 11, 2013), as applied to claim 1, and further in view of Lapadatu et al. (US 2013/0026596; published January 31, 2013).
Re claim 10, Oulachgar et al., as modified by Narita, disclose the limitations of claim 1, as mentioned above, but are silent with regards to the implementing an ohmic contact layer. In a similar field of endeavour, Lapadatu et al. disclose providing layers to create an ohmic contact between the thermistor and the electrodes (para. 0038). One of ordinary skill in the art would have been motivated to implement the layer of Lapadatu et al. in order to provide ohmic contact between the thermistor and electrode.
Re claim 11, Oulachgar et al., as modified by Narita and Lapadatu et al., disclose the limitations of claim 1, as mentioned above. Lapadatu et al. further disclose wherein the ohmic .

Allowable Subject Matter
Claims 12-14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 12 and 20, the prior art of record does not teach or fairly suggest the claimed apparatus in which the ohmic contact layer is made of a material comprising an electrically conducting polymeric composition comprises a PEDOT-based polymeric composition. Claims 13-14 depend on claim 11.
Re claim 16, the prior art of record does not teach or fairly suggest the claimed apparatus comprising an encapsulating structure formed on the platform and defining a cavity encapsulating the thermistor. The closest art of record teaches bolometer detector in which an encapsulating structure comprising a cap with a lens is affixed onto the detector substrate, and does not disclose forming the cap on the suspended platform (See e.g. US 2009/0266988; US 9587978). Claims 17-18 depend on claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARA B GREEN whose telephone number is (571)270-3035.  The examiner can normally be reached on 9:00 am - 5:00 pm (PST) Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARA B. GREEN
Primary Examiner
Art Unit 2884



/YARA B GREEN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).